Reasons for Allowance
Claims 1-33 are considered allowable since when reading the claims in light of the specification (MPEP § 2111.01) or In re Sneed, 710 F.2 1544, 1548, 218 USPQ 385,388 Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, wherein the Applicant discloses wherein the Applicant discloses determining, by a client device including a plurality of video decoders, a complexity for media data including a plurality of encoded video streams, the complexity representing complexity of an aggregation of the encoded video streams, each of the encoded video streams being independently encoded such that each of the encoded video streams is not predicted from any of the other encoded video streams and is not used for reference by any of the other encoded video streams; retrieving, by the client device, the media data including the encoded video streams in response to determining that the client device is capable of decoding the encoded video streams using the complexity; and distributing, by the client device, the encoded video streams and synchronization information to corresponding video decoders of the plurality of video decoders to cause the video decoders to decode the corresponding video streams and to output decoded video data from the video streams in a synchronized fashion.
Inter alia, independent claims 15, 24 and 33, wherein the Applicant discloses similar limitations, are allowed for reasons similar to those cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426